DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s argument 03/08/2021.Claim 17 has been amended. Claim 24 is newly added.

	Response to Arguments
	Applicant's arguments filed 0n 03/08/2021 have been fully considered but they are not persuasive. 
	The applicant’s argument regarding the prior art Smith, US 3467141 is that it does not disclose that the shaft portion with the  “threaded stud-21” (Figures 1 and 6) is not entirely embedded in the cap assembly. 
 However, in reply to applicant’s argument, the “threaded stud-21” are the external part of the shaft portion (Figure 6, Smith), the shaft portion of the Smith reference with head portion-23 is still embedded inside the casing assembly (Fig 6, col 3 line 23-28). The claim does not preclude the “threaded stud-21” external portion or any other portions from being outside the casing. Further, any portion within the cap assembly can reasonably be considered to be the broadly recited shaft portion, and thus the entirety of the “shaft portion” of the prior art is within the casing as recited. Claims 23 and 24 recite a “frictionally attractive portion,” which is similarly broad.  Any portion of the screw could be considered the “frictionally attractive portion” and having other parts of the screw outside of the casing is not precluded by the claim.

Another rejection is made in view of Nadarajah et. al. (US 20040129373) and Blakely US (4391458). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadarajah et. al. (US 20040129373) in view of Smith (US 3467141).

	Regarding Claim 17, Nadarajah teaches system for the repair or reinforcement of a conduit (abstract), said system comprising: a casing having a dimension to envelope a damaged portion of said conduit ( Figure 4-5, [0023], damaged portion -26 and sleeves/casing -22 shown in Figure 5) ; dimension being such that a space is defined between an inner surface of said casing and an outer periphery of said conduit (Figure 5, [0023], the sleeves are dimensioned to allow an annular chamber (25) between the original pipe (20) and the sleeves (22); an injection port positioned along said casing and in selective communication with said space (Figure 5, a load bearing grout/fluid capable of curing under water is then injected into annular chamber (25) of the sleeves through the pre-installed inlet and outlet port (16, 18 in Figure 4) ;  and a cap assembly frictionally attached to said casing and said conduit (Figure 5,  [0023], the end of the sleeves are capped such that they are attached frictionally to the pipe -20) 
	Further regarding the amended claim 17, Nadarajah teaches the use of screw/cap assembly attached to the casing but fails to explicitly disclose that the cap assembly has head and shaft portion where the shaft portion is embedded in the cap assembly. In the field of endeavor pertaining to the art of pipeline repair system, Smith discloses a cap assembly frictionally attached to said casing via an anchor element having a head portion and a shaft portion (Figure 1, 6, showing cap assembly with head portion-23 and shaft portion inserted through the casing). Further, regarding the limitation that shaft portion of said anchor element is entirely embedded (Figure 6, col 3, line 23-28 threaded studs-21 is embedded in the annular zone of the cap assembly and said casing). Further as also discussed above any portion within the cap is considered to be the recited shaft portion, and the claim doesn't preclude other portions from being outside the cap.
It would be obvious for one ordinary skilled in the art to modify the cap assembly taught by Nadarajah with the teaching of screw taught by Smith for the purpose of securing the cap assembly in the sleeve/casing.
	Regarding Claim 18, Nadarajah teaches system for the repair or reinforcement of a conduit wherein the casing is comprised of two complimentary portions (Figure 4-6, [0023], two half steel sleeves installed around pipe-20).
	Regarding Claim 19, Nadarajah teaches system for the repair or reinforcement of a conduit, wherein the said casing may have any geometry so as to accommodate said damaged portion of said conduit ([0023]-[0024], annular chamber-25 s between the pipe-20 and the sleeve-22, the gap between pipe and sleeve will be dependent upon surface condition of the affected area i.e. dents, weld protrusions, out of dimension pipe etc).
	Regarding Claim 20, Nadarajah teaches system for the repair or reinforcement of a conduit, wherein the said injectable material is comprised of one of a polymer and a copolymer resin ([0026]-0027], epoxy based resin is used).
	Regarding Claim 21, Nadarajah  teaches system for the repair or reinforcement of a conduit wherein the sealing element in communication with said cap assembly and said casing ([0023],epoxy resin  or elastomeric seals 27).
 22, Nadarajah teaches the system for the repair or reinforcement of a conduit, wherein the injectable material thermally isolates said casing from said conduit ([0024], grout is injected to insulate the pipe).

	Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadarajah et. al. (US 20040129373) in view of Blakely US (4391458). 
	Regarding Claim 17, Nadarajah teaches system for the repair or reinforcement of a conduit (abstract), said system comprising: a casing having a dimension to envelope a damaged portion of said conduit ( Figure 4-5, [0023], damaged portion -26 and sleeves/casing -22 shown in Figure 5) ; dimension being such that a space is defined between an inner surface of said casing and an outer periphery of said conduit (Figure 5, [0023], the sleeves are dimensioned to allow an annular chamber (25) between the original pipe (20) and the sleeves (22); an injection port positioned along said casing and in selective communication with said space (Figure 5, a load bearing grout/fluid capable of curing under water is then injected into annular chamber (25) of the sleeves through the pre-installed inlet and outlet port (16, 18 in Figure 4) ;  and a cap assembly frictionally attached to said casing and said conduit (Figure 5,  [0023], the end of the sleeves are capped such that they are attached frictionally to the pipe -20) 
	Further regarding the amended claim 17, Nadarajah teaches the use of screw/cap assembly attached to the casing but fails to explicitly disclose that the cap assembly has head and shaft portion where the shaft portion is embedded in the cap assembly. In the field of endeavor pertaining to the art of pipeline repair system,  (Figure  1, shaft-50 head-51 are embedded in the slot-48, col 5, line 45-50). Further, regarding the limitation that shaft portion of said anchor element is entirely embedded in one of said cap assembly and said casing (Figure 3, shaft-50 showing the same recited feature). 
It would be obvious for one ordinary skilled in the art to modify the cap assembly taught by Nadarajah with the teaching of screw taught by Blakely for the purpose of securing the cap assembly in the sleeve/casing.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Smith (US 3467141).
Regarding claim 23, Smith discloses casing system comprising: a casing for selectively enveloping a portion of said conduit (abstract); a cap assembly selectively attached to said casing and said conduit via screw members (Figure 6, cap assembly with screw-23  holding the casing/sleeve), said screw members including a head portion and a frictionally attractive portion (Figure 1, 6, nut-23 is the head portion); and wherein an entirety of said frictionally attractive portion of said screw members are wholly embedded in one of said cap assembly and said casing when said cap assembly is attached to said casing (Figure 6, col 3, line 23-28, the screws -21  as stud threads holding the casing/sleeve  portions).
	Regarding Claim 24  Smith discloses reinforcement assembly comprising: a casing for selectively enveloping a portion of said conduit (abstract); a cap assembly selectively attached to each opposing end of said casing via screw elements (Figure 6, cap assembly with screw-23  holding the casing/sleeve), said screw members including a head portion and a frictionally attractive portion (Figure 1, 6, nut-23 is the head portion); and wherein a distal end of said frictionally attractive portion of said screw members are wholly embedded in one of said cap assembly and said casing when said cap assembly is attached to said casing (Figure 6, col 3, line 23-28, the screws -21  as stud threads holding the casing/sleeve  portions).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DEBJANI ROY/Examiner, Art Unit 1741                    

/MARC C HOWELL/Primary Examiner, Art Unit 1774